IN THE
                         TENTH COURT OF APPEALS

                                No. 10-20-00094-CR

MARTIN ARTURO YBARRA,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                        From the 272nd District Court
                             Brazos County, Texas
                       Trial Court No. 19-01783-CRF-272


                          MEMORANDUM OPINION


      The jury convicted Martin Ybarra of the offense of driving while intoxicated, third

offense. See TEX. PENAL CODE ANN. § 49.09 (b). The trial court found the enhancement

paragraphs to be true and assessed punishment at 25 years confinement. We affirm.

                                 MOTION TO SUPPRESS

      In two issues, Ybarra argues that the trial court erred in denying his motion to

suppress evidence of his blood sample. A trial court's ruling on a motion to suppress is
reviewed on appeal for abuse of discretion. State v. Cortez, 543 S.W.3d 198, 203 (Tex. Crim.

App. 2018).       The record is viewed in the light most favorable to the trial court's

determination, and a trial court's ruling should be reversed only if it is arbitrary,

unreasonable, or outside the zone of reasonable disagreement. Id. We give almost total

deference to the trial court's rulings on (1) questions of historical fact, even if the trial

court's determination of those facts was not based on an evaluation of credibility and

demeanor; and (2) application-of-law-to-fact questions that turn on an evaluation of

credibility and demeanor. Amador v. State, 221 S.W.3d 666, 673 (Tex. Crim. App. 2007);

Richardson v. State, 494 S.W.3d 302, 304 (Tex. App. —Waco 2015, no pet.). But when

application-of-law-to-fact questions do not turn on the credibility and demeanor of the

witnesses, such as the determination of reasonable suspicion, we review the trial court's

ruling on those questions de novo. Hereford v. State, 339 S.W.3d 111, 118 (Tex. Crim. App.

2011); Carmouche v. State, 10 S.W.3d 323, 328 (Tex. Crim. App. 2000). If the trial court

makes findings of fact, as it did here, we determine whether the evidence supports those

findings. Richardson v. State, 494 S.W.3d at 304. We then review the trial court's legal

rulings de novo unless the findings are dispositive. Id. We will sustain the trial court's

decision if we conclude that the decision is correct under any applicable theory of law.

State v. Cortez, 543 S.W.3d at 203.

        In the first issue, Ybarra argues that the trial court erred in denying the motion to

suppress the warrantless analysis of his blood sample. The police officers obtained a


Ybarra v. State                                                                        Page 2
warrant to draw Ybarra’s blood sample but did not obtain a second warrant to analyze

the blood sample. Ybarra contends that because there was not a second warrant to

analyze the blood sample, the trial court erred in denying his motion to suppress the

warrantless analysis of his blood sample.

        The Court of Criminal Appeals rejected Ybarra’s argument in Crider v. State, 607

S.W.3d 305 (Tex. Crim. App. 2020). The Court found that “the chemical testing of the

blood, based upon a warrant that justifies the extraction of blood for that very purpose,

is a reasonable search for Fourth Amendment purposes.” Crider v. State, 607 S.W.3d at

308. The Court held that a magistrate's determination that probable cause existed to

justify the seizure of the blood sample for the explicit purpose of determining its

evidentiary value to prove the offense of driving while intoxicated is also sufficient to

justify the chemical testing of the blood even if the warrant itself did not expressly

authorize the chemical testing on its face. Id.

        Ybarra also argues that the warrant was not executed within three days as required

by both Article 18.07 of the Texas Code of Criminal Procedure and the actual search

warrant. The search warrant expressly stated that it must be executed within three days

exclusive of the day of issuance and the day of return. The search warrant was issued on

December 15, 2018, the blood sample was obtained on that same day, but testing of the

blood sample did not occur until January 22, 2019.     The State thus took control of the

blood sample for purposes of obtaining blood evidence relevant to Ybarra's DWI charge


Ybarra v. State                                                                     Page 3
on the same day the warrant was issued and, therefore, it was executed within the

timeframe allowable under Article 18.07. See Davis v. State, 608 S.W.3d 283, 290 (Tex. App.

—Houston [1st Dist.] 2020, no pet.).

        Ybarra further argues that the search warrant did not allow the blood sample to

be transported to another county for analysis. The warrant was issued in Brazos County

and the blood sample was drawn in Brazos County. The blood analysis was conducted

in Travis County. Ybarra contends that the trial court should have suppressed the

analysis because the sample was transported out of Brazos County. Article 18.10 of the

Code of Criminal Procedure addresses removing property seized pursuant to a search

warrant and states:

        The property may not be removed from the county in which it was seized
        without an order approving the removal, issued by a magistrate in the
        county in which the warrant was issued; provided, however, nothing
        herein shall prevent the officer, or his department, from forwarding any
        item or items seized to a laboratory for scientific analysis.

TEX. CODE CRIM. PROC. ANN. § 18.10. Therefore, the police were allowed to forward the

blood sample to the laboratory in Travis County for analysis. We overrule the first issue.

        In the second issue, Ybarra argues that the trial court erred in denying the motion

to suppress because the search warrant was based on an affidavit that included

falsehoods shown to be in reckless disregard for the truth. Ybarra filed a motion to

suppress the evidence obtained from his blood sample pursuant to Franks v. Delaware, 438

U.S. 154 (1978).


Ybarra v. State                                                                      Page 4
        Under Franks, a defendant who makes a substantial preliminary showing that a

false statement was made in a warrant affidavit knowingly and intentionally, or with

reckless disregard for the truth, may be entitled by the Fourth Amendment to a hearing,

upon the defendant's request. Harris v. State, 227 S.W.3d 83, 85 (Tex. Crim. App. 2007).

This hearing is required only where the false statement is essential to the probable cause

finding. Id. If at the hearing the defendant establishes the allegation of perjury or reckless

disregard by a preponderance of the evidence, the affidavit's false material is set aside.

Id. If the remaining content of the affidavit does not then still establish sufficient probable

cause, the search warrant must be voided and the evidence resulting from that search

excluded. Id.

        Officer Amber Luecke, with the Bryan Police Department, signed the affidavit to

obtain the search warrant. Officer Luecke testified at the hearing that she was dispatched

to a disturbance call. When she arrived, Officer Luecke spoke with Ybarra’s wife, and

Ybarra went out of the back door of the residence. Officer Luecke looked around outside,

but she could not find Ybarra. Officer Luecke observed a gray pickup truck leaving the

residence. Ybarra’s wife said that Ybarra was in the pickup truck. Officer Luecke went

to her patrol car to pursue the pickup truck, but two other officers were able to stop the

pickup truck before Officer Luecke. When Officer Luecke approached the pickup truck,

the other officers had Ybarra on the ground. Officer Luecke testified that Ybarra smelled




Ybarra v. State                                                                          Page 5
of alcohol and that his wife said Ybarra had consumed twelve or more sixteen-ounce

beers.

         Officer Luecke stated that she used a pre-printed form to apply for the search

warrant. That form contains several standard paragraphs one of which states that the

officer requested performance of field sobriety tests and references an attached score

sheet. Officer Luecke testified that she did not request any field sobriety tests, and she

did not strike out this paragraph. The affidavit also states that Officer Luecke observed

Ybarra operating a motor vehicle. Officer Luecke testified that while she did not see

Ybarra get into the vehicle, she checked the box that she observed him based upon the

circumstantial evidence. Officer Luecke observed the pickup truck drive away from the

residence, and Ybarra’s wife indicated that was Ybarra driving the pickup truck. In

addition, when the officers stopped the pickup truck, Ybarra was the only person Officer

Luecke saw near the pickup truck. Officer Luecke recognized Ybarra as the person who

fled from the residence.

         The affidavit included an area for Officer Luecke to provide detailed information

related to obtaining the warrant. In that portion of the affidavit, Officer Luecke included

specific facts leading her to believe Ybarra was operating a motor vehicle while

intoxicated. Officer Luecke also noted in that portion that no field sobriety tests were

conducted because of Ybarra’s behavior resisting the officers.

         In its findings of fact and conclusions of law, the trial court found that:


Ybarra v. State                                                                        Page 6
         … there is no evidence that the affiant, Amber Luecke, intended to include
         a deliberate falsehood in the affidavit or exhibited a reckless disregard for
         the truth. Instead, any misstatements in the affidavit were merely the result
         of simple negligence or inadvertence.

The trial court concluded that Ybarra:

         … was not even entitled to an evidentiary hearing when challenging the
         search warrant under Franks, where he did not prove deliberate falsehoods
         or reckless disregard for the truth and did not show that, when the portion
         of the affidavit alleged to be false is excised from the affidavit, the
         remaining content is insufficient to support the issuance of the warrant.

Officer Luecke explained that she did not strike through the paragraph on the pre-printed

form that indicated field sobriety tests were given and recorded. She did state in the

affidavit that no field sobriety tests were given and stated why none were given. Officer

Luecke further explained that although she did not observe Ybarra get into the gray

pickup truck, circumstantial evidence indicated that Ybarra was the person she saw

driving the gray pickup truck. Officer Luecke detailed that circumstantial evidence in

her affidavit.

         The evidence supports the trial court’s findings of fact that Officer Luecke did not

intend to include a deliberate falsehood in the affidavit or exhibit a reckless disregard for

the truth. We find that the trial court did not abuse its discretion in denying Ybarra’s

motion to suppress evidence pursuant to Franks v. Delaware. We overrule the second

issue.

                                        CONCLUSION

         We affirm the trial court’s judgment.
Ybarra v. State                                                                          Page 7
                                          JOHN E. NEILL
                                          Justice

Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Affirmed
Opinion delivered and filed May 5, 2021
Do not publish
[CRPM]




Ybarra v. State                                           Page 8